                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

LINDA BUCKLEY,

                      Plaintiff,                                        8:18CV431

       vs.                                                   SECOND AMENDED FINAL
                                                              PROGRESSION ORDER
BELLEVUE UNIVERSITY,

                      Defendant.

       This matter is before the Court on the parties’ Joint Motion to Modify the Scheduling
Order. (Filing No. 35.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier amended final progression
order remain in effect, and in addition to those provisions, the following shall apply:

       1)     The jury trial of this case is set to commence before Robert F. Rossiter, Jr., United
              States District Judge, in Courtroom 4, Roman L. Hruska Federal Courthouse, 111
              South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on September 14, 2020, or as
              soon thereafter as the case may be called, for a duration of seven (7) trial days. This
              case is subject to the prior trial of other civil cases that may be scheduled for trial
              before this one. Jury selection will be held at the commencement of trial.

       2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
              judge on August 19, 2020 at 10:00 a.m., and will be conducted by
              internet/telephonic conferencing. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference. (If counsel wishes to appear
              in person, counsel must contact chambers requesting permission to do so. Before
              contacting chambers to request such relief, counsel shall confer regarding the
              issue.) The parties’ proposed Pretrial Conference Order and Exhibit List(s) must
              be emailed to bazis@ned.uscourts.gov, in Word format, by 12:00 p.m. on August
              14, 2020.

       3)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is November 15, 2019. Motions to compel
              discovery under Rules 33, 34, and 36 must be filed by December 2, 2019

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.
         4)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the defendant(s):                          October 14, 2019
                            Plaintiff(s)’ rebuttal:                        November 1, 2019

         5)       The deadline for the deposition of non-expert witnesses is December 31, 2019.

                  The deadline for the deposition of expert witnesses is February 7, 2020.

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  April 17, 2020.

         7)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is April 17, 2020.

         8)       Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         9)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         10)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.
         Dated this 5th day of August, 2019.
                                                                 BY THE COURT:
                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
